     Case 3:19-cv-02253-MSB-NLS Document 41 Filed 11/04/20 PageID.344 Page 1 of 4

 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    MIKE DO,                                            Case No.: 19cv2253-MSB (NLS)
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART
13    v.                                                  DEFENDANTS’ EX PARTE MOTION
                                                          [ECF NO. 39]
14    TRI CITY HEALTHCARE DISTRICT, dba TRI
      CITY MEDICAL CENTER, et al.,
15
                                     Defendants.
16
17
18         On November 2, 2020, Defendants filed an “Ex Parte Application to Strike Do
19   Declaration Submitted with Plaintiff’s Reply Brief.” (ECF No. 39.) They move to strike
20   the following: (1) the declaration of Mike Do (“Do Declaration”) and the accompanying
21   exhibits included in Plaintiff’s Reply brief filed in support of his Motion for Leave to File
22   Amended Complaint [ECF No. 38-1]; and (2) the new arguments in Plaintiff’s Reply brief
23   that rely on or cite the Do Declaration. (ECF No. 39-2 at 1.) In support, Defendants
24   argue that the Do Declaration and accompanying Exhibit A [ECF No. 38-1] offer new
25   evidence, are untimely, and violate Civil Local Rule 7.1(f)(2). (ECF No. 39-2 at 2-3.)
26   Defendants further contend that Plaintiff’s Reply seeks to introduce a new argument
27   that Plaintiff never had an opportunity to review or correct the claims on the May 2019
28   Equal Employment Opportunity Commission (“EEOC”) charge, first saw a copy of the
                                                      1
                                                                                    19cv2253-MSB (NLS)
     Case 3:19-cv-02253-MSB-NLS Document 41 Filed 11/04/20 PageID.345 Page 2 of 4

 1   EEOC charge after the September 9, 2020 Early Neutral Evaluation Conference (“ENE”),
 2   and that the EEOC, not Plaintiff, is therefore responsible for the limited charge. (Id. at
 3   2.)
 4         In the alternative, Defendants ask the Court for leave to file a sur-reply so that
 5   they could respond to “untimely evidence and arguments” in Plaintiff’s Reply. (Id. at 1,
 6   3-4.) Defendants state that they would like to present evidence contradicting Plaintiff’s
 7   sworn testimony and establishing that “[Plaintiff] not only received a copy of the May
 8   2019 EEOC charge, but was given an opportunity to review the charge, and even
 9   recommended a change to the charge before he signed it,” and that Plaintiff “actively
10   used the EEOC’s online portal to provide supplemental information about his charge,
11   upload documents, and communicate with the EEOC investigator.” (Id.)
12         Defense counsel states in his supporting declaration that on October 27, 2020, he
13   e-mailed Plaintiff’s counsel and
14         indicated that statements within the Do declaration are objectively false
           and provided evidence reflecting the activity in Mr. Do’s EEOC charge.
15
           [Defense counsel] also advised Plaintiff’s counsel to take action to correct
16         these false statement or call [defense counsel] to discuss. On October 28,
           2020, [defense counsel] sent another email to counsel for Plaintiff,
17
           requesting a response. Plaintiff’s counsel did not respond to the email or
18         otherwise contact [defense counsel] to discuss.
19
20   (Decl. of Jeffrey P. Ames, ECF No. 39-1 at 2.)
21         On November 4, 2020, Plaintiff filed an “Opposition to Defendants’ Ex Parte
22   Motion to Strike Do Declaration.” (ECF No. 40.) Plaintiff argues that the Do Declaration
23   is “not new matter” because it directly responds to “proof [Defendants] submitted in
24   [their] Opposition” to Plaintiff’s motion to amend. (Id. at 2-3.) Plaintiff explains that
25   Defendants’ Opposition contains a copy of the May 22, 2019 “right to sue” letter, as well
26   as arguments that the letter established that Plaintiff’s proposed new claim was barred
27   by statute. (Id. at 2.) Plaintiff contends that Defendants’ “evidence and argument
28   presume[] that the ‘right to sue’ letter was addressed and received by the employee,”
                                                      2
                                                                                  19cv2253-MSB (NLS)
     Case 3:19-cv-02253-MSB-NLS Document 41 Filed 11/04/20 PageID.346 Page 3 of 4

 1   and the Do Declaration and arguments in Plaintiff’s Reply explain that the letter was not
 2   addressed to him, and he had never received a copy of the letter. (Id. at 3.) Plaintiff
 3   also maintains that because no new evidence is submitted in his Reply, Defendants’ sur-
 4   reply should not be permitted. (Id. at 3-4.) Plaintiff thus asks the Court to deny
 5   Defendants’ ex parte motion. (Id. at 4.)
 6                                       I. APPLICABLE LAW
 7          “It is improper for a moving party to introduce new facts or different legal
 8   arguments in the reply brief than those presented in the moving papers.” United States
 9   ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D. Cal. 2000) (citing Lujan v. Nat’l
10   Wildlife Fed’n, 497 U.S. 871, 894095 (1990)); see also Zamani v. Carnes, 491 F.3d 990,
11   997 (9th Cir. 2007) (“The district court need not consider arguments raised for the first
12   time in a reply brief.”). Further, Civil Local Rule 7.1 provides that “copies of all
13   documentary evidence which the movant intends to submit in support of the motion, or
14   other request for ruling by the court, must be served and filed with the motion.” S.D.
15   Cal. Civ. L.R. 7.1(f)(2)(a).
16          District courts have the discretion to either allow or preclude the filing of a sur-
17   reply. United States v. Venture One Mortg. Corp., Case No: 13-CV-1872 W (JLB), 2015
18   WL 12532139, at *2 (S.D. Cal. Feb. 26, 2015). Such discretion “should be exercised in
19   favor of allowing” a sur-reply “only where a valid reason for such additional briefing
20   exists, such as where the movant raises new arguments in its reply brief.” Id. (quoting
21   Hill v. England, No. CVF05869RECTAG, 2005 WL 3031136, at *1 (E.D. Cal. Nov. 8, 2005)).
22                                          II. DISCUSSION
23          In his Motion for Leave to File Amended Complaint, which is currently pending
24   before the Court, Plaintiff seeks to add a new claim for disability discrimination. (See
25   ECF No. 26 at 6; see also ECF Nos. 28 & 35.) Plaintiff argues, inter alia, that his claim for
26   disability discrimination was timely because his counsel first learned of the May 2019
27   EEOC charge containing the disability discrimination claim during the September 9, 2020
28   ENE. (See ECF No. 26 at 6.) In their Opposition to Plaintiff’s motion to amend,
                                                    3
                                                                                    19cv2253-MSB (NLS)
     Case 3:19-cv-02253-MSB-NLS Document 41 Filed 11/04/20 PageID.347 Page 4 of 4

 1   Defendants assert that Plaintiff’s counsel’s knowledge of the May 2019 EEOC charge is
 2   irrelevant because at the time Plaintiff filed his original Complaint, Plaintiff was aware of
 3   the May 2019 EEOC charge and the underlying facts related to his claim for disability
 4   discrimination. (See ECF No. 36 at 11.) The Court agrees with Defendants that Plaintiff’s
 5   Reply seeks to introduce new evidence and argument that Plaintiff never had an
 6   opportunity to review or correct the claims on the May 2019 EEOC charge and first saw
 7   a copy of the EEOC charge when Defendants provided the document after the
 8   September 9, 2020 ENE, and that the EEOC, and not Plaintiff, is responsible for the
 9   limited charge. (See ECF No. 39-2 at 2.)
10         By submitting additional new evidence and arguments in his Reply, Plaintiff has
11   deprived Defendants of the opportunity to respond. The Court therefore concludes that
12   under the circumstances, the filing of a sur-reply is warranted.
13                                        III. CONCLUSION
14         For the reasons state above, the Court GRANTS IN PART Defendants’ ex parte
15   motion. The Court DENIES Defendants’ motion to strike the Do Declaration, the
16   accompanying exhibits, and the new arguments in Plaintiff’s Reply brief that rely on or
17   cite the Do Declaration. The Court GRANTS Defendants’ motion to file a sur-reply.
18   Defendants must file their sur-reply by November 10, 2020. The sur-reply must be
19   limited to the issues described in Defendants’ ex parte motion.
20         IT IS SO ORDERED.
21   Dated: November 4, 2020
22
23
24
25
26
27
28
                                                   4
                                                                                  19cv2253-MSB (NLS)
